DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berends et al. (US20200374510) (hereinafter Berends) in view of Law (US20210302749) (hereinafter Law).
Regarding claim 1, Berends discloses a welding mask, comprising: 
a protective shell to provide physical protection to an operator of a welder [Figs. 1, 8-9, ABS, 0031, 0052; welding mask with integrated display]. 
a high-dynamic range (HDR) camera subsystem to generate HDR frames of an HDR video [0031, 0052; HDR imaging].
an optical filter to attenuate at least some wavelengths of optical radiation [0043-0052; filters for imaging across different light levels].
a digital electronic display positioned within the protective shell to display the HDR video to the operator [0026-0030; integrated display and welding mask].
Berends discloses the limitations of claim 1.  However Berends does not explicitly disclose an image stabilization subsystem to compensate for movement of the welding mask during image capture.
Law more explicitly discloses an image stabilization subsystem to compensate for movement of the welding mask during image capture [0062-0069; structure for stabilizing HMD].
It would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Berends with the teachings of Law as stated above.  By incorporating the HMD imaging system of Berends with the broad use head mounted display assembly including a display unit, position and stabilizing structure of Law, a more comfortable and adjustable HMD is achieved (see Law 0002-0008). 
Regarding claim 2, Berends discloses wherein the HDR camera subsystem comprises an HDR light field imaging system to capture an HDR light field used to generate each HDR frame of the video [0043-0052; imaging assembly for HDR video acquisition].
Regarding claim 3, Berends discloses wherein the HDR camera subsystem comprises a bracketing imaging system to capture multiple images at different exposures that are combined to generate each HDR frame of the video [0027-0030; video capture with varying exposure levels].
Regarding claim 4, Berends discloses wherein the HDR camera subsystem is configured to generate a first HDR video for a right eye of the operator and a second HDR video for the left eye of the operator, and wherein the digital electronic display comprises a stereoscopic display to display the first HDR video to the right eye of the operator and the second HDR video to the left eye of the operator [0050; eye specific display for 3D visualization for a user].
Regarding claim 5, Berends discloses wherein the camera subsystem is an asynchronous video capture system that captures frames of the video asynchronously with respect to an operating frequency of the welder [0027-0030; video capture with varying exposure levels].
Regarding claim 6, Berends discloses wherein each frame of the HDR video generated by the camera subsystem comprises at least one image captured with an exposure time that includes at least one half of a weld light intensity cycle of the welder [0031-0043; beam splitter for differing optical paths with varying light levels].
Regarding claim 7, Berends discloses wherein each frame of the HDR video generated by the camera subsystem comprises at least one image captured with an exposure time that includes a single weld light intensity cycle of the welder [0027-0030, 0116; video capture with varying exposure levels].
Regarding claim 8, Berends discloses wherein each frame of the HDR video generated by the camera subsystem comprises at least one image captured with an exposure time that includes multiple weld light intensity cycles of the welder [0029-0044; multiband images captured at varying frame rate and exposure levels].
Regarding claim 12, Berends discloses wherein the HDR camera subsystem is configured to generate the HDR video with a frame rate that is a submultiple of the operational frequency of the welder [0029-0044; multiband images captured at varying frame rate and exposure levels].
Regarding claim 13, Berends discloses wherein the optical filter comprises an auto-darkening filter (ADF) [0043-0054; sensors for detecting and adjusting light levels in images].
Regarding claim 14, Berends discloses the limitations of claim 14.  However Berends does not explicitly disclose wherein the image stabilization subsystem comprises an optical image stabilization lens system in which at least one lens element moves with respect to another lens element.
Law more explicitly discloses wherein the image stabilization subsystem comprises an optical image stabilization lens system in which at least one lens element moves with respect to another lens element [0062-0069; HMD with stabilization].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Berends with the teachings of Law for the same reasons as stated above.
Regarding claim 16, Berends discloses wherein the optical filter comprises a tunable auto-darkening filter, and wherein the HDR camera subsystem tunes the tunable auto-darkening filter to selectively attenuate the optical radiation to achieve a target exposure of each frame of the video for the selected exposure time [0043-0054; sensors for detecting and adjusting light levels in images].
Regarding claim 17, Berends discloses a welding mask, comprising: 
a protective shell to provide physical protection to an operator of a welder [Figs. 1, 8-9, ABS, 0031, 0052; welding mask with integrated display].
a high dynamic range (HDR) camera subsystem with a plurality of cameras to capture multiple images to generate HDR images as frames of videos from multiple perspectives, wherein the HDR camera subsystem includes [0031, 0052; HDR imaging]. 
at least one auto-darkening filter (ADF) to attenuate at least some wavelengths of optical radiation generated during a welding process by the welder [0043-0054; sensors for detecting and adjusting light levels in images].
a video processing subsystem to generate a digitally rendered composite HDR video using the videos from the plurality of cameras [0043-0052; HDR cameras for imaging across different light levels]. 
a digital electronic display positioned within the protective shell to display the digitally rendered HDR composite video to the operator [0026-0030; integrated display and welding mask].
Berends discloses the limitations of claim 17.  However Berends does not explicitly disclose an image stabilization subsystem to compensate for movement of the welding mask during image capture by each of the plurality of cameras.
Law more explicitly discloses 
an image stabilization subsystem to compensate for movement of the welding mask during image capture by each of the plurality of cameras [0062-0069; structure for stabilizing HMD].
It would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Berends with the teachings of Law as stated above.  By incorporating the HMD imaging system of Berends with the broad use head mounted display assembly including a display unit, position and stabilizing structure of Law, a more comfortable and adjustable HMD is achieved (see Law 0002-0008). 
Regarding claim 18, Berends discloses wherein the HDR camera subsystem comprises an HDR light field imaging system to capture an HDR light field used to generate each HDR frame of the video [0043-0052; imaging assembly for HDR video acquisition].
Regarding claim 19, Berends discloses wherein the HDR camera subsystem comprises a bracketing imaging system to capture multiple images at different exposures that are combined to generate each HDR frame of the video [0027-0030; video capture with varying exposure levels].
Regarding claim 20, Berends discloses wherein the HDR camera subsystem is configured to generate a first HDR video for a right eye of the operator and a second HDR video for the left eye of the operator, and wherein the digital electronic display comprises a stereoscopic display to display the first HDR video to the right eye of the operator and the second HDR video to the left eye of the operator [0050; eye specific display for 3D visualization for a user].
Allowable Subject Matter
Claims 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record individually nor in combination explicitly disclose detect a duration of each weld light intensity cycle of the welder, and transmit data identifying the detected weld light intensity cycle duration to the HDR camera subsystem, when taken in the environment of the independent claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483